EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Karen Whitney on December 7, 2021.
The application has been amended as follows: 
Claim 1, Line 4: --said film of-- has been inserted before “said front sheet”, in order to overcome a 112 second paragraph issue. 
Claim 1, Line 5: --said front sheet and-- has been inserted after “an outer surface of”, in order to overcome a 112 second paragraph issue.
 Claim 1, Line 6: --the front sheet and-- has been inserted after “an inner surface of”, in order to overcome a 112 second paragraph issue.
Claim 1, Line 7: --along the opposite side and bottom edges-- has been inserted after “back sheet”, in order to overcome a 112 second paragraph issue.
Claim 1, Line 12: “an” has been deleted and replaced with --said--, as antecedent basis for the limitation is provided earlier in the claim. 
Claim 1, Line 15: --said multilayer film of-- has been inserted after “wherein”, in order to overcome a 112 second paragraph issue.
Claim 1, Line 16: --of said front sheet-- has been inserted after “said outer surface”, in order to overcome a 112 second paragraph issue.

Claim 2, Line 2: --multilayer-- has been inserted after “outer layer of said”, in order to overcome a 112 second paragraph issue.
Claim 2, Line 3: “the peel” has been deleted and replaced with --a peel--, as antecedent basis for the limitation has not been previously provided. 
Claim 3, Line 2: --multilayer-- has been inserted after “feature of said”, in order to overcome a 112 second paragraph issue.
Claim 3, Line 3, “the peel” has been deleted and replaced with --a peel--, as antecedent basis for the limitation has not been previously provided.
Claim 3, Line 6: --continuous-- has been inserted after “along said”, in order to overcome a 112 second paragraph issue and in order to maintain consistent claim terminology.
Claim 4, Line 3: “a” has been deleted and replaced with --the--, as antecedent basis for the limitation has been previously provided.
Claim 4, Line 4: “the outer” has been deleted and replaced with --said outer--, in order to maintain consistent claim terminology. 
Claim 5, Line 2: “the film” has been deleted and replaced with --said outer surface of said front sheet--, in order to overcome a 112 second paragraph issue.
Claim 6, Line 2: “a” has been deleted and replaced with --the--, as antecedent basis for the limitation has been previously provided.
Claim 6, Line 3: “.5” has been deleted and replaced with --0.5--, in order to overcome a minor claim informality. 

Claim 8, Line 14: “the” has been deleted and replaced with --a--, as antecedent basis for the limitation has not been previously provided.
Claim 8, Line 15: --continuous-- has been inserted after “strength of the”, in order to overcome a 112 second paragraph issue and in order to maintain consistent claim terminology. 
Claim 8, Line 18: --continuous-- has been inserted after “along said”, in order to overcome a 112 second paragraph issue and in order to maintain consistent claim terminology.
Claim 9, Line 1: “Claim” has been deleted and replaced with --claim--, in order to correct a grammatical error. 
Claim 10, Line 1: “Claim” has been deleted and replaced with --claim--, in order to correct a grammatical error. 
Claim 10, Line 1: “further” has been deleted in order to overcome a 112 second paragraph issue.
Claim 10, Line 2: “space.” has been deleted and replaced with --space, wherein said front sheet or said back sheet is defined by the at least one wall.--, in order to overcome a 112 second paragraph issue. 
Claim 11, Line 1: “Claim” has been deleted and replaced with --claim--, in order to correct a grammatical error. 
Claim 12, Lines 3-4: “material on opposite surfaces,” has been deleted and replaced with --material,--, in order to overcome a 112 second paragraph issue. 

Claim 12, Line 18: “the peripheral” has been deleted and replaced with --a peripheral--, as antecedent basis for the limitation has not been previously provided.
Claim 12, Line 20: “wherein the peel” has been deleted and replaced with --wherein a peel--, as antecedent basis for the limitation has not been previously provided.
Claim 12, Line 20: “than the peel” has been deleted and replaced with --than a peel--, as antecedent basis for the limitation has not been previously provided.
Claim 13, Line 1: “Claim” has been deleted and replaced with --claim--, in order to correct a grammatical error. 
Claim 14, Line 1: “Claim” has been deleted and replaced with --claim--, in order to correct a grammatical error. 
Claim 16, Line 1: “Claim” has been deleted and replaced with --claim--, in order to correct a grammatical error. 
Claim 17, Line 1: “Claim” has been deleted and replaced with --claim--, in order to correct a grammatical error. 
Claim 31, Line 2: “first” has been deleted and replaced with --film of the front--, in order to overcome a 112 second paragraph issue. 
Claim 36, Line 17: “an” has been deleted and replaced with --the--, as antecedent basis for the limitation has been previously provided.
Claim 36, Line 18: “the peel” has been deleted and replaced with --a peel--, as antecedent basis for the limitation has not been previously provided.

Claim 36, Line 22: “the peel” has been deleted and replaced with --a peel--, as antecedent basis for the limitation has not been previously provided.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NINA K ATTEL/Examiner, Art Unit 3734                                                                                                                                                                                                        
/JES F PASCUA/Primary Examiner, Art Unit 3734